Title: From George Washington to Major General Israel Putnam, 25 May 1777
From: Washington, George
To: Putnam, Israel



Dear Sir
Morris Town May 25th 1777.

Would it be practicable, do you think, under the present Circumstances, and situation of the Troops at Peeks Kill, to surprise the Enemy at Kings bridge? it must be effected by surprise or not at all, and must be undertaken by Water, which would also prove abortive, if the Enemy have Vessels of any kind above Fort Washington.
The undigested Ideas which I have entertained of the matter, are these, to embark a number of Troops (supposed adequate to the enterprise) in Boats, under pretence of transporting them, and their Baggage to Tappan, as a more easy and expeditious method of joining the Army under my immediate command; to cover this the better, a number of Waggons might be ordered to assemble at the Landing on this side in order to receive your Baggage. Or if it should be thought that moving a body of men so near them would put them too much upon their guard, cou’d not Troops be embarked at Peeks Kill under pretence of reinforcing the Garrison on the River in order to expedite the works, and actually set off as if bound thither; but, under cover of darkness, turn and push down the River? but here, possibly, a difficulty will arise on account of the Impracticability of getting down in a night, and the difficulty of being concealed in any Creek or inlet on the western Shore in the day. These are all matters worthy of consideration, and I have nothing more in view than to lead you into a train of thinking upon the Subject; let the matter be communicated to Genls McDougall and Geo. Clinton, for their sentiments, but under strong injunctions of secrecy, for it always happens, that where more than two or three are apprised of an undertaking of this kind, the knowledge of

it (tho the particular mode may not) always gets abroad, which must inevitably defeat any measure that depends upon secrecy.
The place I should propose your Landing at, would be in the Hollow between Fort Washington and Spiten devil. It is a good landing, a good way into the Road leading from the Fort (Washington) to the Bridge, is very obscure and enables you to fall in upon the backs of those at Fort Independence &ca by which the surprise would be greater and their retreat cut off; from hence your Troops might (or might not) march up by land, and sweep the country before them of the Enemy, and Provisions, as circumstances would justify.
After consulting the Gentlemen before mentioned, on the propriety of this measure, let me know the result by a careful person, and when the plan could, conveniently be carried into execution.
The Letter herewith sent, forward to General Parsons by an Express on whom you can depend. I am Dear Sir, Your most affecte

G. Washington


P.S. If the scheme should be judged practicable, some of the deserters from Kings bridge will be good guides.

